PER CURIAM.
The Department of Revenue (“Department”) appeals orders of the trial court dismissing the registration of nine out-of-state child support orders on the ground that the respondents were not served within the time allowed under Florida Rule of Civil Procedure 1.070 and Family Law Rule of Procedure 12.070. In Department of Revenue v. Cuevas, No. 4D02-3710, 862 So.2d 810, 2003 WL 22850526 (Fla. 4th DCA Dec.3, 2003), this court considered the same issue and determined that the notice provision of the Uniform Interstate *520Family Support Act requires the registering tribunal to provide notice to the respondent and it was error to dismiss for the Department’s failure to serve timely notice.
REVERSED for reinstatement of the registrations.
STONE, KLEIN and HAZOURI, JJ., concur.